DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

             A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 01, 2021 has been entered.

Claim Objections

           Claim 5 is objected to because of the following informalities:  
           In claim 5, the limitation “…in a memory based position information…” in lines 18 – 20 should be corrected to “…in a memory based on position information…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

           Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

         Claim 1 was amended to recite “PLP are deinterleaved in a memory based on position information of the FEC blocks and virtual FEC blocks, wherein a number of the virtual FEC blocks are defined based on a difference between a maximum number of the FEC blocks and the number of FEC blocks in the TI block, wherein in response to the position information corresponding to a virtual cell of a virtual FEC block, the virtual cell is skipped during the time deinterleaving;”.
         In reviewing Applicants disclosure, the specification recites of Figures 27 – 29. Figure recites of an interleaver block comprising an FEC block and a virtual FEC block. Fig.29 only recites of an interleaver block comprising only an FEC block. The specification lacks of the description of the PLP deinterleaved based on position information of the FEC blocks and virtual FEC blocks. Nowhere, in the specification recites of a position information. Figure 27 provides support for the limitation “wherein a number of the virtual FEC blocks are defined based on a difference between a maximum number of the FEC blocks and the number of FEC blocks in the TI block”, where the Figure shows of an interleaver block that comprises an FEC block and a virtual FEC block. The specification lacks of the description of “wherein in response to the position information corresponding to a virtual cell of a virtual FEC block, the virtual cell is skipped during the time deinterleaving.” The specification only recites of a “Vi being skipped” in Paragraph 0520. However, Vi hasn’t been defined anywhere in the specification. The specification is also silent of what would be the content of the virtual FEC blocks. Therefore, the amendment to claim 1 after the filing of the original disclosure constitutes new matter. The same rejection applies to claim 3.
         For purpose of art rejection, the positional information would be interpreted as the information required to perform interleaving and deinterleaving, where an interleaver receives data in a certain order and outputs that data by rearranging the positions of data in a different order.

“the data in the PLP are interleaved in a memory based on position information of the FEC blocks and virtual FEC blocks, wherein a number of the virtual FEC blocks are defined based on a difference between a maximum number of the FEC blocks and the number of FEC blocks, wherein the number of FEC blocks are linearly written in the memory and diagonally read from the memory, wherein in response to the position information corresponding to a virtual cell of a virtual FEC block, the virtual cell is skipped during diagonal-wise reading of the time interleaving;”.
         In reviewing Applicants disclosure, the specification recites of Figures 27 – 29. Figure recites of an interleaver block comprising an FEC block and a virtual FEC block. Fig.29 only recites of an interleaver block comprising only an FEC block. The specification lacks of the description of the PLP interleaved based on position information of the FEC blocks and virtual FEC blocks. Nowhere, in the specification recites of a position information. Figure 27 provides support for the limitation “wherein a number of the virtual FEC blocks are defined based on a difference between a maximum number of the FEC blocks and the number of FEC blocks in the TI block”, where the Figure shows of an interleaver block that comprises an FEC block and a virtual FEC block. Figures 27 – 28 provide support for the limitation “wherein the number of FEC blocks are linearly written in the memory and diagonally read from the memory” where the Figures show the linear writing and the diagonal reading. The specification lacks of the description of “wherein in response to the position information corresponding to a virtual cell of a virtual FEC block, the virtual cell is skipped during diagonal-wise reading of the time interleaving” The specification only recites of a “Vi being skipped” in a diagonal-wise reading pattern as recited in Paragraph 0519 – 0522. However, Vi hasn’t been defined anywhere in the 
         For purpose of art rejection, the positional information would be interpreted as the information required to perform interleaving and deinterleaving, where an interleaver receives data in a certain order and outputs that data by rearranging the positions of data in a different order.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


            Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luby et al (US 2014/0307734) in view of Vedantham et al (US 2006/0107169) in view of Pazos (US 2012/0239785) in view of S4-AHI428 (“Details of the New Transport Protocol”, TSG SA4 MBS Telco, Samsung, December 16, 2013) in view of Prosch et al (US 2007/0250752) and further in view of Ko et al (US 2011/0299628).

            Re claims 5 and 7, Luby teaches of an apparatus for transmitting broadcast signal, the apparatus comprising: a packetizer for generating a Layered Coding Transport (LCT) packet (Paragraph 0003, 0063 and 0123), wherein the LCT packet is used to transport a delivery object including service data for a broadcast service (Paragraphs 0077, 0087, 0105 and Figures 3 and 14 – 15), wherein the LCT packet includes a header having a Transport Object Identifier (TOI) identifying the delivery object (Paragraphs 0063 – 0066, 0083 and 0108); a processor configured to generate signaling information including mapping information (FDT, Paragraphs 0089 – 0090, 0138 – 0141 and 0107 – 0108), 
Luby further teaches of a Media Presentation Description (MPD), which is a segment availability timeline that announces the segments, the times that the segments are available, and indications of the playback rate of the media comprising the segments (Paragraphs 0083 – 0084 and Paragraphs 0105 – 0106 and 0110). However, Luby does not specifically teach of establishing a one-to-one mapping between the TOI and URL for the delivery object; and to transmit the signaling information separately from the LCT packet. Luby does not specifically teach of wherein the header of the at least one LCT packet further includes a type information indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type. Luby does not specifically teach of wherein the header further includes header extension having timing information about processing time of the delivery object. Luby does not specifically teach of the data in the PLP are interleaved in a memory based on

           Pazos teaches of transmitting the signaling information out-of-band in a signaling channel (FDT channel, Paragraphs 0074 – 0075).
           S4-AHI428 discloses of wherein the header of the at least one LCT packet further includes a type information (FT, third page) indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type (Table of third page) and wherein the header further includes header extension (extension header, second and third page) having timing information about processing time of the delivery object (2.1 DASH Optimization Extension header, second page).
            Prosh teaches of wherein a number of FEC (Forward Error Correction) blocks in the TI block including the data interleaved based on a maximum number of FEC blocks for the TI block (useful data, Paragraphs 0172 – 0173 and FEC data blocks, Paragraphs 0080, 0174 and 0180) and a number of virtual FEC blocks (zero area, Paragraph 0176) (virtual interleaver, Paragraphs 0173 – 0186). Prosh teaches of interleaving in a memory (memory, Paragraph 0079) based on position information of the FEC blocks and virtual FEC blocks (by definition, an interleaver receives data in a certain order and outputs that data by rearranging the positions of data in a different order), wherein a number of the virtual FEC blocks (the rest of the interleaver block, Paragraphs 0173 – 0176) are defined based on a difference between a maximum number of the FEC blocks (the entire FEC block, Paragraphs 0173 – 0176) and the number of FEC blocks in the TI block (FEC length of the zero area, Paragraph 0176), the virtual cell is skipped during reading of the time interleaving (the virtual FEC block is skipped during reading of the time interleaving by not being transmitted, Paragraph 0176).
            Ko teaches of the data in the PLP are interleaved in a memory based on position information of the FEC blocks and virtual FEC blocks (shaded portions and unshaded portions, Fig.79), wherein the number of FEC blocks are diagonally written in the memory and linearly read from the memory (Fig.82(a)). A person of ordinary skill in the art would have had good reason to reverse the write/read operation of Ko’s by linearly writting in the memory and diagonally reading from the memory to perform interleaving. It would require no more than "ordinary skill and common sense," to linearly write in the memory and diagonally read from the memory as it would produce the interleaved output.
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have established a one-to-one mapping between the TOI and URL for simplifying the signaling information. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have transmitted the signaling information out-of-band in a signaling channel for efficiently passing the table without wasting capacity that could be used for service data. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the header include a type information and a header extension as disclosed in S4-AHI428 to improve the decoding process in the receiver. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the data in the PLP 

           Re claims 6 and 8, Luby teaches of wherein the header further includes a Transport Session Identifier (TSI) identifying a transport session carrying the delivery object (Paragraphs 0006 and 0138). 

            Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vedantham et al (US 2006/0107169) in view of Luby et al (US 2014/0307734) in view of S4-AHI428 (“Details of the New Transport Protocol”, TSG SA4 MBS Telco, Samsung, December 16, 2013) and further in view of Prosch et al (US 2007/0250752).

            Re claims 1 and 3, Vedantham  teaches of an apparatus for processing a  signal, the apparatus comprising: a depacketizer (#22, Fig.4) configured to extract a delivery object from a Layered Coding Transport (LCT) packet of the signal (LCT, Paragraphs 0016 – 0017 and Fig.2) based on signaling information including mapping information, wherein the LCT packet is used to transport the delivery object including service data of a service of the signal (Paragraphs 0021 – 0025), wherein the LCT packet includes a header including a Transport Object Identifier (TOI) identifying the delivery object (TOI, Fig.2), wherein the header further includes header extension (header extension, Fig.2), wherein the mapping information is used to generate a one-to-one mapping between the TOI and uniform resource locator (URL) for the delivery object (Paragraph 0024); and, a decoder configured to decode the service data (#22, Fig.4 and #704, Fig.7). However, 
            Luby teaches of an apparatus for transmitting broadcast signal, the apparatus comprising: a packetizer for generating a Layered Coding Transport (LCT) packet (Paragraph 0003, 0063 and 0123), wherein the LCT packet is used to transport a delivery object including service data for a broadcast service (Paragraphs 0077, 0087, 0105 and Figures 3 and 14 – 15), wherein the LCT packet includes a header having a Transport Object Identifier (TOI) identifying the delivery object (Paragraphs 0063 – 0066, 0083 and 0108); a processor configured to generate signaling information including mapping information (FDT, Paragraphs 0089 – 0090, 0138 – 0141 and 0107 – 0108), wherein the mapping information in the signaling information is mapped to the TOI in the at least one LCT packet, thereby establishing a mapping between the TOI and a URL (Paragraphs 0107 – 0108 and 0138 – 0141); and a transmitter configured to transmit the at least one LCT packet (Abstract) and to transmit the signaling table (Paragraph 0141). Luby further teaches of a Media Presentation Description (MPD), which is a segment availability timeline that announces the segments, the times that the segments are available, and 
           S4-AHI428 discloses of wherein the header of the at least one LCT packet further includes a type information (FT, third page) indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type (Table of third page) and wherein the header further includes header extension (extension header, second and third page) having timing information about processing time of the delivery object (2.1 DASH Optimization Extension header, second page).
            Prosh teaches of data being deinterleaved based on a maximum number of FEC blocks (useful data, Paragraphs 0172 – 0173) for the TI block (useful data, Paragraphs 0172 – 0173 and FEC data blocks, Paragraph 0080) (virtual interleaver, Paragraphs 0173 – 0186). Prosh teaches of interleaving in a memory (memory, Paragraph 0079) based on position information of the FEC blocks and virtual FEC blocks (by definition, an interleaver receives data in a certain order and outputs that data by rearranging the positions of data in a different order), wherein a number of the virtual FEC blocks (the rest of the interleaver block, Paragraphs 0173 – 0176) are defined based on a difference between a maximum number of the FEC blocks (the entire FEC block, Paragraphs 0173 – 0176) and the number of FEC blocks in the TI block (FEC blocks having useful data, Paragraphs 0173 – 0176), wherein in response to the position information corresponding to a virtual cell of a virtual FEC block (notified of the length of the zero area, Paragraph 0176), the virtual cell is skipped during the time interleaving (the virtual FEC block is skipped in the time interleaved data and not being transmitted, Paragraph 0176).


           Re claims 2 and 4, Vedantham teaches of wherein the header further includes a Transport Session Identifier (TSI) identifying a transport session carrying the delivery object (TSI, Fig.2). 

Response to Arguments

            Applicant's arguments filed September 01, 2021 have been fully considered but they are not persuasive. 
            Applicants submit that Prosch fills an area of a memory with zeros, which even though may be useless data, but still is data. In clear contrast, the virtual blocks in Applicant's embodied invention do not have data. Prosch fails to suggest interleaving the data considering position information related to literally 'virtual FEC block', which allows 
         Examiner submits that the claims (and the specification) do not define of the content of the virtual FEC blocks. The claims were amended to recite of “position information” which has been defined in Applicants specification (Please see 112(a) rejection above). As discussed above, the Examiner interpreted the positional information as the information required to perform interleaving and deinterleaving, where an interleaver receives data in a certain order and outputs that data by rearranging the positions of data in a different order. Therefore, Prosch teaches a number of virtual FEC blocks (zero area, Paragraph 0176, virtual interleaver, Paragraphs 0173 – 0186) as well as interleaving in a memory (memory, Paragraph 0079) based on position information of the FEC blocks and virtual FEC blocks (by definition, an interleaver receives data in a certain order and outputs that data by rearranging the positions of data in a different order).

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633